Exhibit 10.2

Dynavax Technologies Corporation
2018 Equity Incentive Plan

Restricted Stock Unit Award Grant Notice

 

Dynavax Technologies Corporation (the “Company”) hereby grants to Participant a
Restricted Stock Unit Award (the “Award”) under the Dynavax Technologies
Corporation 2018 Equity Incentive Plan (the “Plan”) for the number of restricted
stock units (the “RSUs”) set forth below.  This Award is subject to all of the
terms and conditions set forth in this Restricted Stock Unit Award Grant Notice
(the “Grant Notice”) and in the Restricted Stock Unit Award Agreement (the
“Agreement”) and the Plan, both of which are attached hereto and incorporated
herein in their entirety.  Capitalized terms not explicitly defined in this
Grant Notice but defined in the Plan or the Agreement will have the same
definitions as in the Plan or the Agreement.

 

Participant:

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Number of RSUs Subject to Award:

 

 

 

 

Vesting Schedule:

Subject to Section 2 of the Agreement, this Award will vest as follows:
[_________].

 

Issuance Schedule:

One share of Common Stock will be issued for each RSU that vests at the time set
forth in Section 6 of the Agreement.

Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement and the
Plan.  Participant further acknowledges that as of the Date of Grant, this Grant
Notice, the Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding this Award and supersede all prior oral
and written agreements, promises and/or representations regarding this Award,
with the exception of any written employment, offer letter or severance
agreement, or any written severance plan or policy, in each case that specifies
the terms that should govern this Award.  By accepting this Award, Participant
consents to receive this Grant Notice, the Agreement, the Plan, the prospectus
for the Plan and any other Plan-related documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the
Company.  Participant’s acceptance of this Award, and Participant’s
acknowledgement and agreement with the terms set forth in this paragraph, will
be evidenced by Participant’s signature below or by electronic acceptance or
authentication in a form authorized by the Company.

 

Dynavax Technologies Corporation

 

Participant

 

 

 

 

By:

 

 

 

 

Signature

 

Signature

 

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

Date:

 

 

 

 

Attachments:  Restricted Stock Unit Award Agreement and 2018 Equity Incentive
Plan

 

 

 

--------------------------------------------------------------------------------

 

Attachment I

Dynavax Technologies Corporation

2018 Equity Incentive Plan

Restricted Stock Unit Award Agreement

Pursuant to the accompanying Restricted Stock Unit Award Grant Notice (the
“Grant Notice”) and this Restricted Stock Unit Award Agreement (the
“Agreement”), Dynavax Technologies Corporation (the “Company”) has granted you a
Restricted Stock Unit Award (the “Award”) under the Dynavax Technologies
Corporation 2018 Equity Incentive Plan (the “Plan”) for the number of restricted
stock units (the “Restricted Stock Units”) set forth in the Grant Notice.  This
Award is granted to you effective as of the date of grant set forth in the Grant
Notice (the “Date of Grant”).  Capitalized terms not explicitly defined in this
Agreement but defined in the Plan or the Grant Notice will have the same
definitions as in the Plan or the Grant Notice.

1.Grant of the Award.  This Award represents your right to be issued on a future
date (as set forth in Section 6) one share of Common Stock for each Restricted
Stock Unit subject to this Award that vests in accordance with the Grant Notice
and this Agreement.  This Award was granted in consideration of your services to
the Company or an Affiliate.  Except as otherwise provided herein, you will not
be required to make any payment to the Company (other than services to the
Company or an Affiliate) with respect to your receipt of the Award, the vesting
of the Restricted Stock Units or the issuance of any shares of Common Stock in
respect of this Award.

2.Vesting.  Subject to the limitations contained herein, this Award will vest,
if at all, in accordance with the vesting schedule set forth in the Grant
Notice, provided that vesting will cease upon the termination of your Continuous
Service.  Upon such termination of your Continuous Service, you will forfeit (at
no cost to the Company) any Restricted Stock Units subject to this Award that
have not vested as of the date of such termination and you will have no further
right, title or interest in such Restricted Stock Units.

3.Number of Restricted Stock Units and Shares of Common Stock.

(a)The number of Restricted Stock Units subject to this Award, as set forth in
the Grant Notice, will be adjusted for Capitalization Adjustments, if any, as
provided in the Plan.

(b)Any additional Restricted Stock Units and any shares of Common Stock, cash or
other property that become subject to this Award pursuant to this Section 3 will
be subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of issuance
as applicable to the other Restricted Stock Units subject to this Award to which
they relate.

1.

--------------------------------------------------------------------------------

 

(c)No fractional shares or rights for fractional shares of Common Stock will be
created pursuant to this Section 3.  Any fractional shares that may be created
by the adjustments referred to in this Section 3 will be rounded down to the
nearest whole share.

4.Securities Law Compliance.  You will not be issued any shares of Common Stock
in respect of this Award unless either (i) such shares are registered under the
Securities Act or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act.  This Award
also must comply with all other applicable laws and regulations governing this
Award, and you will not receive any shares of Common Stock in respect of this
Award if the Company determines that such receipt would not be in material
compliance with such laws and regulations.

5.Transferability.  This Award is not transferable, except by will or by the
laws of descent and distribution and prior to the time that shares of Common
Stock in respect of this Award have been issued to you, you may not transfer,
pledge, sell or otherwise dispose of any portion of the Restricted Stock Units
or the shares of Common Stock in respect of this Award.  For example, you may
not use any shares of Common Stock that may be issued in respect of this Award
as security for a loan, nor may you transfer, pledge, sell or otherwise dispose
of such shares.  This restriction on transfer will lapse upon issuance to you of
the shares of Common Stock in respect of this Award.

6.Issuance of Shares.  

(a)The issuance of any shares of Common Stock in respect of this Award is (i)
subject to satisfaction of the tax withholding obligations set forth in Section
10 and (ii) intended to comply with Treasury Regulations Section 1.409A-1(b)(4)
and will be construed and administered in such a manner.  The form of such
issuance (e.g., a stock certificate or electronic entry evidencing such shares)
will be determined by the Company.

(b)In the event one or more Restricted Stock Units subject to this Award vests,
the Company will issue to you, on the applicable vesting date, one (1) share of
Common Stock for each Restricted Stock Unit that vests on such date (and for
purposes of this Agreement, such issuance date is referred to as the “Original
Issuance Date”); provided, however, that if the Original Issuance Date falls on
a date that is not a business day, such shares will instead be issued to you on
the next following business day.  

(c)Notwithstanding the foregoing, if:

(i)this Award is otherwise subject to Withholding Taxes (as described in Section
10) on the Original Issuance Date,

(ii) the Original Issuance Date does not occur (x) during an “open window
period” applicable to you, as determined by the Company in accordance with the
Company’s then-effective policy on trading in Company securities, or (y) on a
date when you are otherwise permitted to sell shares of Common Stock on an
established stock exchange or stock market, and

2.

--------------------------------------------------------------------------------

 

(iii)the Company elects, prior to the Original Issuance Date, (x) not to satisfy
such Withholding Taxes by withholding shares of Common Stock from the shares of
Common Stock otherwise due, on the Original Issuance Date, to you under this
Award, (y) not to permit you to enter into a “same day sale” commitment with a
broker-dealer pursuant to Section 10 (including, but not limited to, under a
previously established 10b5-1 trading plan entered into in compliance with the
Company’s policies), and (z) not to permit you to pay such Withholding Taxes in
cash,

then the shares that would otherwise be issued to you on the Original Issuance
Date will not be issued to you on the Original Issuance Date and will instead be
issued to you on the first business day when you are not prohibited from selling
shares of Common Stock on an established stock exchange or stock market, but in
no event later than December 31 of the calendar year in which the Original
Issuance Date occurs (that is, the last day of your taxable year in which the
Original Issuance Date occurs), or, if permitted in a manner that complies with
Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is the
15th day of the third calendar month of the year following the year in which the
shares of Common Stock in respect of this Award are no longer subject to a
“substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).

7.Dividends. You will receive no benefit or adjustment to this Award with
respect to any cash dividend, stock dividend or other distribution except as
provided in the Plan with respect to a Capitalization Adjustment.  

8.Restrictive Legends.  The shares of Common Stock issued in respect of this
Award will be endorsed with appropriate legends, if any, as determined by the
Company.

9.Award Not a Service Contract.  This Award is not an employment or service
contract, and nothing in this Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service.  In addition, nothing in this Award will obligate the Company or
an Affiliate, their respective stockholders, boards of directors, Officers or
Employees to continue any relationship that you might have as an Employee,
Director or consultant for the Company or an Affiliate.

10.Tax Withholding Obligations.

(a)On or before the time you receive a distribution of any shares of Common
Stock in respect of this Award, and at any other time as reasonably requested by
the Company in accordance with applicable tax laws, you agree to make adequate
provision for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or any Affiliate that arise in
connection with this Award (the “Withholding Taxes”).  Specifically, the Company
or an Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Taxes relating to this Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company or an Affiliate; (ii) causing you to tender a cash
payment; (iii) permitting you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a

3.

--------------------------------------------------------------------------------

 

portion of the shares of Common Stock to be issued in connection with this Award
to satisfy the Withholding Taxes and whereby the FINRA Dealer irrevocably
commits to forward the proceeds necessary to satisfy the Withholding Taxes
directly to the Company and/or its Affiliates; or (iv) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to you
in connection with this Award with a Fair Market Value (measured as of the date
the shares of Common Stock are issued to you) not in excess of the maximum
amount of tax that may be required to be withheld by law (or such other amount
as may be permitted while still avoiding classification of this Award as a
liability for financial accounting purposes).

(b)Unless the Withholding Taxes of the Company and/or any Affiliate are
satisfied, the Company will have no obligation to issue to you any Common Stock.

(c)In the event the Company’s obligation to withhold arises prior to the
issuance to you of Common Stock or it is determined after the issuance of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

11.Unsecured Obligation.  This Award is unfunded, and as a holder of vested
Restricted Stock Units, you will be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue shares of
Common Stock or other property pursuant to this Agreement.  

12.Stockholder Rights. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares of Common Stock to be
issued pursuant to this Award until such shares are issued to you.  Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company.  Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

13.Other Documents.  You hereby acknowledge receipt of or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares of Common Stock only during certain “window” periods in effect from
time to time and the Company’s insider trading policy.  

14.Notices.  Any notices provided for in this Agreement or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.  The Company
may, in its sole discretion, decide to deliver any documents related to this
Award or participation in the Plan by electronic means or to request your
consent to participate in the Plan by electronic means.  By accepting this
Award, you consent to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

4.

--------------------------------------------------------------------------------

 

15.Governing Plan Document.  This Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of this Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  Except
as otherwise expressly provided in the Grant Notice or this Agreement, in the
event of any conflict between the terms in the Grant Notice or this Agreement
and the terms of the Plan, the terms of the Plan will control.

16.Severability.  If any part of this Agreement or the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid.  Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

17.Effect on Other Employee Benefit Plans.  The value of this Award will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides.  The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

18.Choice of Law.  The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state’s conflicts of laws rules.

19.Amendment.  Any amendment to this Agreement must be in writing, signed by a
duly authorized representative of the Company.  Notwithstanding anything in the
Plan to the contrary, the Board reserves the right to amend this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, interpretation, ruling, or judicial decision.

20.Compliance with Section 409A of the Code.  This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulations Section
1.409A-1(b)(4).  However, if (i) this Award fails to satisfy the requirements of
the short-term deferral rule and is otherwise not exempt from, and therefore
deemed to be deferred compensation subject to, Section 409A of the Code, (ii)
you are deemed by the Company at the time of your “separation from service” (as
such term is defined in Treasury Regulations Section 1.409A-1(h) without regard
to any alternative definition thereunder) to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, and (iii) any of the payments
set forth herein are issuable upon such separation from service, then to the
extent delayed commencement of any portion of such payments is required to avoid
a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code and the
related adverse taxation under Section 409A of the Code, such payments will not
be provided to you prior to the earliest of (a) the date that is six (6) months
and one (1) day after the date of such separation from service, (b) the date of
your death, or (c) such earlier date as permitted under Section 409A of the Code
without the imposition of adverse taxation.  Upon the first business day
following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this Section 20 will be paid in

5.

--------------------------------------------------------------------------------

 

a lump sum to you, and any remaining payments due will be paid as otherwise
provided herein.  Each installment of Restricted Stock Units that vests under
this Award is a “separate payment” for purposes of Treasury Regulations Section
1.409A-2(b)(2).

21.Tax Consequences.  The Company has no duty or obligation to minimize the tax
consequences to you of this Award and will not be liable to you for any adverse
tax consequences to you arising in connection with this Award.  You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this Award and by accepting this Award, you
have agreed that you have done so or knowingly and voluntarily declined to do
so.  

22.Miscellaneous.

(a)The rights and obligations of the Company under this Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by, the
Company’s successors and assigns.

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Award.

(c)You acknowledge and agree that you have reviewed this Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting this Award, and fully understand all provisions of this Award.

(d)This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

*    *    *

This Restricted Stock Unit Award Agreement will be deemed to be accepted by you
upon your acceptance of the Restricted Stock Unit Award Grant Notice to which it
is attached.




6.

--------------------------------------------------------------------------------

 

Attachment II

Dynavax Technologies Corporation

2018 Equity Incentive Plan

 

 

7.